



COURT OF APPEAL FOR ONTARIO

CITATION: Carleton Condominium Corporation
    No. 476 v. Wong, 2020 ONCA 363

DATE: 20200609

DOCKET: C67296

Paciocco, Zarnett and Thorburn
    JJ.A.

BETWEEN

Carleton Condominium Corporation
    No. 476

Plaintiff (Respondent)

and

Newton Wong

Defendant (Appellant)

Newton Wong, acting in person

Cheryll Wood, for the respondent

Heard: In writing

On appeal from the summary judgment of
    Justice Marc R. Labrosse of the Superior Court of Justice, dated July 10, 2019,
    with reasons reported at 2019 ONSC 4207.

COSTS ENDORSEMENT


[1]

The Appellant is ordered to pay costs in this
    appeal to the Respondent in the amount of $16,800.00, inclusive of taxes and
    disbursements.

David
    M. Paciocco J.A.

B.
    Zarnett J.A.

Thorburn
    J.A.


